              Case 2:17-bk-12677-ER                    Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23           Desc
                                                        Main Document     Page 1 of 6
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                           LOS ANGELES DIVISION

               In Re:                                              §
                                                                   §
               GREEN JANE, INC                                     §     Case No. 2:17-bk-12677-ER
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ROSENDO
               GONZALEZ, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       UNITED STATES BANKRUPTCY COURT
                                                       255 EAST TEMPLE STREET ROOM 100
                                                       LOS ANGELES, CA 90012

                       A telephonic hearing on the Trustee's Final Report and Applications for Compensation
               will be held at 10:00 AM on November 18, 2020 in Courtroom 1568 of the United States
               Bankruptcy Court, 255 East Temple Street, Los Angeles, California 90012. Any person wishing
               to object to any fee application that has not already been approved, or to the Trustee's Final
               Report, must file a written opposition thereto pursuant to Local Bankruptcy Rule 9013-1(f) not
               later than 14 days before the date designated for hearing and serve a copy of the opposition upon
               Trustee, any party whose application is being challenged and the United States Trustee.
               Untimely objections may be deemed waived. In the absence of a timely objection by the United
               States Trustee or other party in interest, the Court may discharge the Chapter 7 Trustee and close
               the case without reviewing the Final Report and Account or determining the merits of the Chapter
               7 Trustee's certification that the estate has been fully administered. See Federal Rule of
               Bankruptcy Procedure 5009.

               Date Mailed: 09/21/2020                                 By: /s/ Rosendo Gonzalez
                                                                                          TRUSTEE


               ROSENDO GONZALEZ
               530 South Hewitt Street
               Suite 148
               Los Angeles, CA 90013




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
     Case 2:17-bk-12677-ER                         Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23                                                 Desc
                                                    Main Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                    LOS ANGELES DIVISION


      In Re:                                                                §
                                                                            §
      GREEN JANE, INC                                                       §         Case No. 2:17-bk-12677-ER
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                1,050,995.50
                   and approved disbursements of                                                                      $                   268,314.51
                                                            1
                   leaving a balance on hand of                                                                       $                   782,680.99


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: ROSENDO GONZALEZ                                   $           54,779.87 $                           0.00 $            54,779.87
       Trustee Expenses: ROSENDO GONZALEZ $                                             425.48 $                          0.00 $                425.48
       Attorney for Trustee Fees: Greenberg
       Glusker Fields Claman & Machti                                   $         349,138.00 $                203,205.00 $                145,933.00
       Attorney for Trustee Expenses: Greenberg
       Glusker Fields Claman & Machti                                   $             9,993.11 $                  3,834.67 $                  6,158.44
       Accountant for Trustee Fees: Biggs & Co.                         $         116,159.00 $                  43,594.00 $                 72,565.00
       Accountant for Trustee Expenses: Biggs &
       Co.                                                              $               819.03 $                    123.72 $                    695.31
       Charges: UNITED STATES
       BANKRUPTCY COURT                                                 $               700.00 $                          0.00 $                700.00

____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
    Case 2:17-bk-12677-ER                  Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23                  Desc
                                            Main Document     Page 3 of 6

                                                                           Interim Payment     Proposed
                        Reason/Applicant              Total Requested      to Date             Payment
      Fees: U.S. TRUSTEE PAYMENT
      CENTER                                          $          325.00 $                 0.00 $          325.00
      Other: FRANCHISE TAX BOARD                      $        1,661.00 $          1,661.00 $                0.00
      Other: FRANCHISE TAX BOARD                      $        1,658.00 $          1,658.00 $                0.00
      Other: FRANCHISE TAX BOARD                      $        1,647.00 $          1,647.00 $                0.00
      Other: FRANCHISE TAX BOARD                      $        1,681.00 $          1,681.00 $                0.00
      Other: FRANCHISE TAX BOARD                      $        1,600.00 $          1,600.00 $                0.00
                Total to be paid for chapter 7 administrative expenses                $              281,582.10
                Remaining Balance                                                     $              501,098.89


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,699,844.13 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 29.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
     000001             DAVID NEALE               $       16,875.00 $                 0.00 $           4,974.60
     000003             GHP HORWARTH PC           $       46,987.50 $                 0.00 $          13,851.50
     000004             JOHN FOULK                $         4,500.00 $                0.00 $           1,326.56




UST Form 101-7-NFR (10/1/2010) (Page: 3)
    Case 2:17-bk-12677-ER                  Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23        Desc
                                            Main Document     Page 4 of 6

                                                   Allowed Amount    Interim Payment to
     Claim No.          Claimant                   of Claim          Date               Proposed Payment
                        JOSEPH WILLIAM
     000005             KERNODLE                  $        4,500.00 $            0.00 $         1,326.56
     000006             GILES HAYCOCK             $      36,000.00 $             0.00 $        10,612.48
     000007             JOAN GLASSHIEM            $      32,754.10 $             0.00 $         9,655.62
     000008             ELIZABETH PEARCE          $     127,348.00 $             0.00 $        37,541.05
                        BAKER&HOSTETLER
     000009             LLP             $                43,845.00 $             0.00 $        12,925.11
                        CYNTHIA G
     000010             COSTANZO                  $      51,862.00 $             0.00 $        15,288.46
     000011             MICHEAL DYETT             $      59,000.00 $             0.00 $        17,392.67
                        RICHARD L.
     000012             COSTANZO                  $     261,900.00 $             0.00 $        77,205.78
                        JAMES PAUL
     000014             FITZGERALD                $     132,002.19 $             0.00 $        38,913.07
     000015             KEN LANGLEY               $      50,000.00 $             0.00 $        14,739.55
     000016             TY SEUFER                 $      94,860.09 $             0.00 $        27,963.91
     000018             JOHN WONG                 $      12,657.56 $             0.00 $         3,731.34
     000019             MICHAEL CESARE            $      50,000.00 $             0.00 $        14,739.55
                        KEITH EDWARD
     000020             MERIEDETH                 $      80,000.00 $             0.00 $        23,583.29
                        LUBY SIDOFF OR
                        NUVIEW(LUBY
     000021             SIDOFF)                   $      25,000.00 $             0.00 $         7,369.78
     000023             JAMES WONG                $     126,660.00 $             0.00 $        37,338.24
     000025             ELIZABETH A. FIFER $             56,080.90 $             0.00 $        16,532.15
                        MARGARET
     000026             ARSENICH                  $      56,080.90 $             0.00 $        16,532.15
                        DAVID FREES III AND
     000027             ROBIN FREES         $            28,048.78 $             0.00 $         8,268.53
                        DAVID FREES III AND
     000028             DOUGLAS L. KAUNE $               28,048.78 $             0.00 $         8,268.53
                        CAPITAL ADVISORY,
     000029             INC.              $                8,750.00 $            0.00 $         2,579.42
     000032             GEORGE CRETELLA           $     100,000.00 $             0.00 $        29,479.11




UST Form 101-7-NFR (10/1/2010) (Page: 4)
    Case 2:17-bk-12677-ER                  Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23                Desc
                                            Main Document     Page 5 of 6

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
     000034             ALEXIS SIDOFF             $        10,000.00 $               0.00 $            2,947.91
                        KATHLEEN A
                        GLEESON &
     000035             ELIZABETH A FEENE $                57,083.33 $               0.00 $           16,827.66
     000036             LOUIS C MATALON           $         9,000.00 $               0.00 $            2,653.12
     000037             BRIAN PINTO               $        50,000.00 $               0.00 $           14,739.55
                        BRIAN AND KELLY
     000039             DEPUE                     $        40,000.00 $               0.00 $           11,791.64
                Total to be paid to timely general unsecured creditors                $             501,098.89
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                                Prepared By: /s/ Rosendo Gonzalez
                                                                                TRUSTEE


     ROSENDO GONZALEZ
     530 South Hewitt Street
     Suite 148
     Los Angeles, CA 90013




UST Form 101-7-NFR (10/1/2010) (Page: 5)
    Case 2:17-bk-12677-ER                  Doc 283 Filed 09/23/20 Entered 09/23/20 12:48:23              Desc
                                            Main Document     Page 6 of 6



     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 6)
